Citation Nr: 0819598	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  06-30 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional (RO) Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
RO in Cleveland, Ohio, which granted service connection for 
PTSD and assigned a disability rating of 30 percent.

The veteran testified before the undersigned at a May 2008 
videoconference hearing.  A transcript of this proceeding has 
been associated with the file.

Subsequent to issuance of the August 2007 Supplemental 
Statement of the Case (SSOC), the veteran submitted 
additional evidence which was not considered by the RO.  The 
veteran has waived RO consideration of that evidence in a May 
2008 submission.  As such, the Board may consider the appeal.  
38 C.F.R. § 20.1304.


FINDING OF FACT

The veteran's PTSD is manifested by the following: 
depression, dysphoric mood, suicidal intent without plan, 
lack of concentration, minor psychomotor retardation, sleep 
impairment, nightmares, recurrent flashbacks of military 
events, impaired impulse control, irritability, 
hypervigilance, detachment from others, survivor's guilt, and 
moderate to severe social and occupational impairment. 


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but no 
higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the veteran's claim, a 
letter dated in October 2001 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that "the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, § 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated."  Dingess 
v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, 
the veteran's claim was granted, a disability rating and 
effective date assigned, in an April 2002 decision of the RO.  
VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006).  Accordingly, the Board concludes that any error in 
failing to provide adequate pre-adjudicative notice under 38 
U.S.C.A. § 5103(a) was harmless.  

The Board notes that the Court recently issued a decision in 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. Jan. 
30, 2008), regarding the notice required for an increased 
compensation claim.  However, in Vazquez-Flores, the Court 
distinguished claims for increased compensation of an already 
service-connected disability from those regarding the 
initial-disability-rating element of a service connection 
claim.  In addition, the Court has previously held that, when 
the rating decision that is the basis of the appeal was for 
service connection for the claimed disability, once a 
decision awarding service connection, a disability rating and 
an effective date has been made, § 5103(a) notice has served 
its purpose, and its application is no longer required 
because the claim has already been substantiated.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran appropriate VA examinations in 
March 2002 and November 2006.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorder since he 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Initial Rating 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board notes that the Court has distinguished a new claim 
for an increased rating of a service-connected disability 
from a case where the veteran expresses dissatisfaction with 
an initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  

The veteran's service-connected PTSD is evaluated as 30 
percent disabling under Diagnostic Code 9411.  The 
regulations establish a general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130 (2007).  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).

Under the provisions for rating psychiatric disorders, a 30 
percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting; inability to establish and 
maintain effective relationships.) 

Finally, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

According to DSM-IV, a score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  DSM-IV (4th ed. 1994).  
A score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  

Based on the analysis of the evidence as outlined below, the 
Board finds that the evidence supports an increased initial 
disability rating of 50 percent, and no more, for the 
veteran's service-connected PTSD.

A VA psychiatric examination was conducted in March 2002.  
The veteran was assigned a GAF score of 55.  He was found to 
have moderate symptoms of PTSD, with impairment of 
psychosocial functioning, i.e., relationships and some 
difficulties at work, including increased irritability with 
inmates and at times co-workers.  During the examination, the 
veteran was found to be cooperative, psychomotor behavior was 
within normal limits, speech was articulate with no pressure 
and no dysarthria, affect was guarded, suspicious and 
restricted, thought process was focused, coherent and goal-
directed, and judgment and insight were intact.  There were 
no findings of depression, panic attacks, suicidal or 
homicidal ideation, auditory or visual hallucinations, 
delusional material or other psychiatric processes.  The 
veteran reported daily intrusive recollections and flashback 
experiences of traumatic incidences of the war, often 
triggered by helicopters that fly near his house everyday.  
When exposed to triggers such as helicopter noises, loud 
noises, abrupt, sudden and unexpected noises and touches, he 
experiences extreme physiological reactivity with sweating, 
heart racing and shortness of breath.  The veteran also 
reported having 1 or 2 nightmares a week with traumatic dream 
content and mild insomnia, getting about 5 to 6 hours of 
sleep a night.  He also reported avoidance of trauma-related 
thoughts, feelings, activities and situations.  The veteran 
further reported significant hypervigilance, exaggerated 
startle response at sudden and abrupt noises and touch, 
irritability, some difficulties concentrating, survivor's 
guilt, guilt over acts of commission and omission, and 
feelings of helplessness.  There was a certain degree of 
anhedonia, inability to experience pleasurable activities, 
significant emotional detachment, emotional numbing and a 
sense of foreshortened future.  In terms of family and social 
relationships, the veteran had been divorced twice and was 
sharing custody of a 9-year-old son from the second marriage.  
He described his friends as being small but dear, and 
reported engaging in leisure activities such as bowling, 
going to the movies, working on his property and playing with 
his son.  The veteran's strategy for coping with PTSD seemed 
to be to work excessively, either in his profession as a GED 
teacher or at home rebuilding old properties.  It was 
questionable whether PTSD symptoms would remain under good 
control once the veteran retired or if he were unable to 
compensate with excessive work.

The veteran was sent for a November 2006 VA examination to 
ascertain his current level of functioning.  He was given a 
GAF score of 45.  The examiner considered his symptomatology 
to be moderate to severe, of high moderate number and 
frequency, with significant reduced reliability and 
productivity, and significant interference in his ability to 
interact effectively and work efficiently.  It was 
specifically noted that there was evidence of deterioration 
of functioning and major changes in severity of PTSD since 
the last review.  During the examination, the veteran was 
found to be friendly, cooperative, alert and oriented.  He 
had mild psychomotor retardation and no abnormal movement.  
His affect was dysphoric.  The veteran reported experiencing 
flashbacks of increased frequency and intensity for the past 
year or two.  He also indicated that he becomes irritable 
easily, has outbursts of anger, has difficulty concentrating, 
and has feelings of detachment from others.  In addition, the 
veteran reported feeling depressed every day because of his 
inability to work, having feelings of worthlessness and 
excessive survivor's guilt, and feeling ashamed that he has 
to take VA benefits.  He further indicated having recurrent 
passive suicidal thoughts without plan.  The examiner noted 
that the veteran met the criteria for a depressive disorder 
that could be secondary to PTSD as well his inability to keep 
a job due to his physical disability.  In terms of impairment 
of general functioning, the examiner estimated that 80 
percent was attributable to the PTSD symptoms and 20 percent 
to the depressive symptoms.  

VA psychiatric treatment records, which include psychotherapy 
counseling notes dated from January 2006 to March 2007, 
reflect findings consistent with the aforementioned VA 
examination reports.  These records also indicate that the 
veteran has been consistently assigned GAF scores ranging 
from 45 to 55.  

Considering the totality of the evidence, the Board finds 
that there is sufficient evidence to establish that the 
veteran is deserving of a 50 percent initial rating given his 
occupational and social impairment with reduced reliability 
and productivity due to not only difficulty in establishing 
and maintaining effective work and social relationships, and 
disturbances of motivation and mood, but also suicidal 
ideation and impaired impulse control.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  With respect to occupational 
impairment, the veteran worked for 19 years as a teacher at 
the Summit County Jail in Akron, Ohio helping inmates obtain 
their GEDs.  In June 2005, he underwent back surgery and has 
been on disability since.  See VA examination report, 
November 2006.  Although the veteran is no longer employed, 
it was noted back in March 2002 when he was still working 
that he had been experiencing increased irritability with 
inmates and, at times, with his co-workers as well.  See VA 
examination report, March 2002.  

In terms of social impairment, the Board notes that the 
veteran has been married and divorced twice.  His first 
marriage lasted briefly without any children and his second 
from 1990 to 1999 with one son.  Emotional numbing and 
difficulties in achieving and maintaining intimacy had been 
problems in his marital relationships.  See VA examination 
report, March 2002.  A May 2008 letter from the veteran's ex-
wife describes how the veteran's PTSD symptoms have impaired 
his relationship with her and his relationship with their 
son.  For example, she states that their son does not 
understand why his father cannot attend his school basketball 
games, concerts or other activities.  The record also shows 
that the veteran's social relationships outside the family 
have likewise been impaired.  At his March 2002 VA 
examination, the veteran stated that his friends were few but 
dear.  The November 2006 VA examination report indicated he 
had feelings of detachment from others.  At the May 2008 
videoconference hearing, the veteran testified that he has no 
friends and that he doesn't leave the house much; if he sees 
anyone, it is his brother, a fellow Vietnam veteran, who 
comes to his house.  The veteran also testified that he 
experiences panic attacks as often as twice a day or five 
times a week; they occur whenever he tries to do anything 
where there is a lot of people.  His ex-wife's May 2008 
letter states, consistent with this testimony, that the 
veteran cannot go to the store where there are large crowds 
of people because he panics, starts sweating, and has to 
leave.  

As noted above, the veteran has consistently received GAF 
scores ranging from 45 to 55.  He was assigned a GAF score of 
55 at the March 2002 VA examination, a GAF score of 45 at the 
November 2006 VA examination, and most recently, a GAF score 
of 48 at a January 2007 VA psychiatric counseling session.  
Such scores reflect moderate to severe symptoms OR moderate 
difficulty to severe impairment in social, occupational or 
school functioning.  See DSM-IV (4th ed. 1994).  

For the foregoing reasons, the Board finds that the veteran's 
PTSD more nearly approximates the criteria for the higher 
rating of 50 percent.  It is acknowledged that some of the 
veteran's psychiatric symptomatology has been attributed to 
his non-service-connected depressive disorder.  Nevertheless, 
giving the veteran the benefit of the doubt, the evidence is 
at least in equipoise, and shows that his PTSD is productive 
of occupational and social impairment with reduced 
reliability and productivity due to difficulty in 
establishing and maintaining effective work and social 
relationships, and disturbances of motivation and mood, as 
well as suicidal ideation and impaired impulse control.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board has considered disability ratings in excess of 50 
percent.  However, the veteran's symptomatology as described 
in the evidence above does not meet the criteria for a 70 
percent rating or a 100 percent rating.  Although the veteran 
exhibits some of the symptoms listed under the 70 percent 
rating criteria, specifically suicidal ideation and impaired 
impulse control, the evidence does not show that he has 
occupational and social impairment with deficiencies in most 
areas.  Likewise, the evidence does not show that the veteran 
has any of the symptoms listed under the 100 percent rating 
criteria.  

As such, the Board concludes that an initial rating of 50 
percent, but no higher, is warranted.  The benefit-of-the-
doubt rule has been applied in arriving at this decision.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

An initial evaluation of 50 percent, but no higher, for PTSD 
is granted.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


